UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1624



In Re: JOHN WESLEY WINTERS, JR.,

                                                              Debtor.
_________________________


JOHN WESLEY WINTERS, JR.,

                                                 Debtor - Appellant,

          versus


UNITED STATES TRUSTEE,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-24-5-BO, BK-97-1615-5-ATS)


Submitted:   September 29, 1998           Decided:   January 12, 1999


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Winters, Jr., Appellant Pro Se. John Gregory Rhyne,
OFFICE OF THE BANKRUPTCY ADMINISTRATOR, Wilson, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     John Wesley Winters, Jr. appeals from the order of the dis-

trict court dismissing his appeal from the order of the bankruptcy

court dismissing his petition in bankruptcy under Chapter 11.

     The end and effect of the judgment of the district court

appealed from is to affirm the judgment of the bankruptcy court

filed November 5, 1997.    We note that the district court also de-

nied the motion of Winters to rehear or reconsider its order dis-

missing his appeal from the order of the bankruptcy court.       We have

reviewed the record and all the submissions of the parties and are

of opinion there is no reversible error in the judgment of the

district court appealed from.

     We have also considered Winters’ motion for a stay of pro-

ceedings pending disposition of this appeal and are of opinion the

same is without merit.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

     The   judgment   of   the   district   court   appealed   from   is

accordingly

                                                               AFFIRMED.


                                   2